Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 6, 8, 11, 17, 21, 22 are objected to because of the following informalities: 
	 Claim 6, line 3, “ lack of reception” should be – lack of the reception—
	Claim 8, line 4, “ reduce voltage” should be – reduce a voltage—
Claim 11, line 3, “ and frequency” should be – and a frequency—
Claim 17, line 3, “ lack of reception” should be – lack of the reception—
Claim 21, line 4, “ reducing voltage” should be – reducing a voltage—
Claim 22, line 3, “ and frequency” should be – and a frequency—
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 1, 2, 6, 8, 12-13, 17, 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No US10931104B2, (hereinafter “ Galin”) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Galin anticipates current claims.

Instant claims
Claims of US10931104B2
1. A system comprising:
a first string portion comprising a first group of power sources that are serially connected;
a second string portion connected in series to the first string portion, the second string portion comprising:
a plurality of power devices that are serially connected, and


a second group of power sources,
wherein each power device of the plurality of power devices comprises:

a first terminal, a second terminal, a third terminal, and a fourth terminal, wherein the first terminal and the second terminal are coupled to a respective power source of the second group of power sources, and at least one of the third terminal or the fourth terminal is coupled to a respective adjacent power device of the plurality of power devices;

a switch coupled between the second terminal and the third terminal;


a communication circuit configured to receive one or more signals from a device external to the each power device; and
a controller configured to operate the each power device in a first mode and in a second mode based on the one or more signals from the communication circuit, 


wherein the controller is further configured to:
in the first mode, disconnect the respective power source of the second group of power sources from the first group of power sources by controlling the switch to be in an OFF state, and
in the second mode, connect the respective power source of the second group of power sources to the first group of power sources by controlling the switch to be in an ON state.

12. A system comprising:
a series string comprising a first group coupled in series to a second group,
wherein the first group comprises a first plurality of power sources that are serially connected,
wherein the second group comprises a plurality of power devices that are serially connected, and

 each of the plurality of power devices is connected to a respective power source of a second plurality of power sources, and wherein each of the plurality of power devices comprises:
a first terminal, a second terminal, a third terminal, and a fourth terminal, wherein the first terminal and the second terminal are coupled to the respective power source of the second plurality of power sources, and the third terminal and the fourth terminal are coupled to respective adjacent power devices of the series string,

a first switch coupled between the first terminal and the second terminal,
a second switch coupled between the second terminal and the third terminal,
a diode coupled between the third terminal and the fourth terminal,
a communication circuit configured to receive one or more signals from an external device, and
a controller configured to, based on reception or lack of reception of the one or more signals from the communication circuit:


in a first mode of operation, disconnect the respective power source of the second plurality of power sources by controlling the second switch to turn OFF to disconnect the second terminal from the third terminal,
in a second mode of operation, connect the respective power source of the second plurality of power sources by controlling the second switch to turn ON to connect the second terminal to the third terminal, and
in a third mode of operation, reduce voltage across the respective power source of the second plurality of power sources by controlling the first switch to turn ON to connect the first terminal to the second terminal.

2. The system of claim 1, wherein the each power device of the plurality of power devices further comprises a second switch coupled between the third terminal and the fourth terminal.

12. a diode coupled between the third terminal and the fourth terminal,

6. The system of claim 1, wherein the controller is further configured to control the each power device to operate in one of the first mode or the second mode based on reception or lack of reception of the one or more signals from the communication circuit.

12. a controller configured to, based on reception or lack of reception of the one or more signals from the communication circuit:

8. The system of claim 1, wherein the each power device of the plurality of power devices further comprises a second switch coupled between the first terminal and the second terminal, wherein the controller is further configured to:
in a third mode, reduce voltage across the respective power source of the second group of power sources by controlling the second switch to be in an ON state to connect the first terminal to the second terminal.

12. a first switch coupled between the first terminal and the second terminal



in a third mode of operation, reduce voltage across the respective power source of the second plurality of power sources by controlling the first switch to turn ON to connect the first terminal to the second terminal.

12. A method comprising:
in a first mode, disconnecting a power source, connected to a power device of a plurality of power devices, from a first group of power sources by controlling a switch of the power device to be in an OFF state; and
in a second mode, connecting the power source to the first group of power sources by controlling the switch to be in an ON state,









wherein the first group of power sources are serially connected,




wherein the plurality of power devices are serially connected,
wherein the first group of power sources is connected in series to the plurality of power devices,
wherein the power device comprises a first terminal, a second terminal, a third terminal, and a fourth terminal,
wherein the first terminal and the second terminal are coupled to the power source,
wherein at least one of the third terminal or the fourth terminal is coupled to a respective adjacent power device of the plurality of power devices,

wherein the switch is coupled between the second terminal and the third terminal, and
wherein each power device of the plurality of power devices is connected to a respective power source.

12. A system comprising:
….in a first mode of operation, disconnect the respective power source of the second plurality of power sources by controlling the second switch to turn OFF to disconnect the second terminal from the third terminal,
in a second mode of operation, connect the respective power source of the second plurality of power sources by controlling the second switch to turn ON to connect the second terminal to the third terminal, and
in a third mode of operation, reduce voltage across the respective power source of the second plurality of power sources by controlling the first switch to turn ON to connect the first terminal to the second terminal.

12.a series string comprising a first group coupled in series to a second group,
wherein the first group comprises a first plurality of power sources that are serially connected,
wherein the second group comprises a plurality of power devices that are serially connected, and each of the plurality of power devices is connected to a respective power source of a second plurality of power sources, and
wherein each of the plurality of power devices comprises:
a first terminal, a second terminal, a third terminal, and a fourth terminal, wherein the first terminal and the second terminal are coupled to the respective power source of the second plurality of power sources, and the third terminal and the fourth terminal are coupled to respective adjacent power devices of the series string,
a first switch coupled between the first terminal and the second terminal,
a second switch coupled between the second terminal and the third terminal,
a diode coupled between the third terminal and the fourth terminal,
a communication circuit configured to receive one or more signals from an external device, and
a controller configured to, based on reception or lack of reception of the one or more signals from the communication circuit:




13. The method of claim 12, wherein the power device further comprises a second switch coupled between the third terminal and the fourth terminal.

12. a diode coupled between the third terminal and the fourth terminal,

17. The method of claim 12, further comprising:
controlling the power device to operate in one of the first mode or the second mode based on reception or lack of reception of one or more signals received from a device external to the power device.

12. a controller configured to, based on reception or lack of reception of the one or more signals from the communication circuit:

21. The method of claim 12, wherein the power device further comprises a second switch coupled between the first terminal and the second terminal, the method further comprising:
in a third mode, reducing voltage across the power source by controlling the second switch to be in an ON state to connect the first terminal to the second terminal.

12. a first switch coupled between the first terminal and the second terminal

in a third mode of operation, reduce voltage across the respective power source of the second plurality of power sources by controlling the first switch to turn ON to connect the first terminal to the second terminal.



4.Claims 3-5, 7, 9, 14-16, 18, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No US10931104B2, (hereinafter “ Galin”) in view of Orr (US20170099031A1)
With regard to claim 3, Galin teaches all the limitations of claim 2.but does not teach the controller is further configured to: in the first mode, bypass the each power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal 
 	However, Orr teaches wherein the controller is further configured to:
in the first mode ( open 230, Fig. 2C) , bypass the each power device by controlling the second switch to be in an ON state ( close 220, Fig. 2C) to connect the third terminal to the fourth terminal ( when 220 is closed the two output terminal +,- of 201 is connected, Fig. 2C) ( see [0077] in the event of open circuit,  210 opens 230, and closes 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to configure in the first mode, bypass the each power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal, as taught by Orr, so that maintenance and emergency workers are safely protected from the output of the PV panel  ([0077] of Orr)
With regard to claim 4, Galin teaches all the limitations of claim 2.
but does not teach in the second mode, connect a voltage provided by the respective power source of the second group of power sources to the first group of power sources by controlling the second switch to be in an OFF state.
However, Orr teaches in the second mode (e.g., 230 is closed, Fig. 2C [0076]), connect a voltage provided by the respective power source of the second group of power sources to the first group of power sources by controlling the second switch (e.g., 220, Fig. 2C)to be in an OFF state ( e.g., 220 is open, Fig. 2C) ( [0076] when pv 111 is illuminated 220 is open and 230 is closed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to configure in the second mode, connect a voltage provided by the respective power source of the second group of power sources to the first group of power sources by controlling the second switch to be in an OFF state, as taught by Orr  so that the PV panel can be connected in series with the other panels in the panel string and contributes to the string voltage and current ([0076] of Orr).
With regard to Claim 5. Galin teaches all the limitations of claim 1, but not wherein the each power device of the plurality of power devices further comprises a sensor configured to sense an electrical parameter on at least one terminal of the each power device, and wherein the controller is further configured to control the switch based on the electrical parameter sensed by the sensor.
However, Orr teaches wherein the each power device of the plurality of power devices further comprises a sensor ( e.g., 240, Fig. 2C)configured to sense an electrical parameter ( e.g., 240 sense the current) on at least one terminal  ( see 240 sense at Vout- terminal, Fig. 2C) of the each power device, and wherein the controller ( e.g. 210, Fig. 2C)  is further configured to control the switch ( e.g., 230, Fig. 2C) based on the electrical parameter sensed by the sensor ( [0077] control the switch 230 based on current sensed by 240, Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure each power device of the plurality of power devices further to comprise a sensor configured to sense an electrical parameter on at least one terminal of the each power device, and wherein the controller is further configured to control the switch based on the electrical parameter sensed by the sensor., as taught by Orr,  in order to sense fault or loss of current through the sensor, control the switch so that the maintenance and emergency workers are safely protected from the output of the PV panel ([0077] of Orr) 
With regard to claim 7, Galin teaches all the limitations of claim 1, but not explicitly teaches wherein the one or more signals comprise at least one of an enable signal or a disable signal 
However, Orr teaches the one or more signals comprise at least one of an enable signal or a disable signal( see claim 12 of Orr, a communication module, operatively coupled to the controller, to receive a disconnect command, Claim 14 of Orr, the disconnect command from the grid sensor)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the one or more signals to  comprise at least one of an enable signal or a disable signal, as taught by Orr,  in order to automatically control the switch device when a fault or unwanted condition happens [0005])
With regard to claim 9, Galin teaches all the limitations of claim 1, but not  teaches  wherein the device external to the each power device is a system power device comprising a direct current (DC) to alternating current (AC) converter 
However, Orr teaches the device external to the each power device is a system power device comprising a direct current (DC) to alternating current (AC) converter ( e.g., 120, Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the device external to the each power device is a system power device to comprise a direct current (DC) to alternating current (AC) converter , as taught by Orr,  in order to convert DC power of the PV panels into AC power suitable for the electrical grid ([0003] of Orr)
With regard to claim 14, Galin teaches all the limitations of claim 13. 
but does not teach in the first mode, bypassing the power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal.
However, Orr teaches wherein the controller is further configured to:
in the first mode ( open 230, Fig. 2C) , bypassing the power device by controlling the second switch to be in an ON state ( close 220, Fig. 2C) to connect the third terminal to the fourth terminal ( when 220 is closed the output terminal of 201 is connected, Fig. 2C) ( see [0077] in the event of open circuit,  210 opens 230, and close 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13, to configure in the first mode, bypass the each power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal, as taught by Orr, in order to maintenance and emergency workers are safely protected from the output of the PV panel  ([0077] of Orr)
With regard to claim 15, Galin teaches all the limitations of claim 13.
but does not teach in the second mode, connecting a voltage provided by the power source to the first group of power sources by controlling the second switch to be in the OFF state.
However, Orr teaches wherein the controller is further configured to:
in the first mode ( open 230, Fig. 2C) , bypassing the power device by controlling the second switch to be in an ON state ( close 220, Fig. 2C) to connect the third terminal to the fourth terminal ( when 220 is closed the output terminal of 201 is connected, Fig. 2C) ( see [0077] in the event of open circuit,  210 opens 230, and close 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13, to configure in the first mode, bypass the each power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal, as taught by Orr, in order to maintenance and emergency workers are safely protected from the output of the PV panel  ([0077] of Orr)
With regard to claim 16, Galin teaches all the limitation of claim 12, but not
sensing, using a sensor, an electrical parameter on at least one terminal of the power device, and controlling the switch based on the electrical parameter sensed by the sensor.
However, Orr teaches sensing, using a sensor( e.g., 240, Fig. 2C), an electrical parameter on at least one terminal of the power device( see 240 sense at Vout- terminal, Fig. 2C), and controlling the switch based on the electrical parameter sensed by the sensor( [0077] control the switch 230 based on current sensed by 240, Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to sense, using a sensor, an electrical parameter on at least one terminal of the power device, and controlling the switch based on the electrical parameter sensed by the sensor, as taught by Orr,  in order to sense fault or loss of current through the sensor, control the switch so that the maintenance and emergency workers are safely protected from the output of the PV panel ([0077] of Orr) 
With regard to claim 18, Galin teaches all the limitations of claim 17, but not explicitly teaches wherein the one or more signals comprise at least one of an enable signal or a disable signal 
However, Orr teaches the one or more signals comprise at least one of an enable signal or a disable signal ( see claim 12 of Orr, a communication module, operatively coupled to the controller, to receive a disconnect command, Claim 14 of Orr, the disconnect command from the grid sensor)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to  configure the one or more signals to  comprise at least one of an enable signal or a disable signal, as taught by Orr,  in order to automatically control the switch device when a fault or unwanted condition happens [0005])
With regard to claim 19, Galin teaches all the limitations of claim 12, but not  teaches  wherein the device external to the each power device is a system power device comprising a direct current (DC) to alternating current (AC) converter 
However, Orr teaches the device external to the each power device is a system power device comprising a direct current (DC) to alternating current (AC) converter ( e.g., 120, Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to configure the device external to the each power device is a system power device to comprise a direct current (DC) to alternating current (AC) converter , as taught by Orr,  in order to convert DC power of the PV panels into AC power suitable for the electrical grid ([0003] of Orr)
5. Claims 10, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No US10931104B2, (hereinafter “ Galin”)  and Orr (US20170099031A1) in further view of Gao(CN105490372A) 
With  regard to claim 10, the combination of Galin and Orr teaches all the limitations of claim 9, but does not teach  the system power device is configured to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold, and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold.( Note that this limitation is not disclosed in the specification of parent application 15980,837, therefore the priority date of this limitation is 1/21/2021)
However, Gao teaches the system power device is configured to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold (cpu motherboard detects the electric current that solar panels export ( which equal to the input current of the system power device, because the export of solar panels goes to the system device 420, 104 as shown in Fig. 4 of Adest) , if output current is less than the minimum threshold of solar panels output current, disconnects the connection of solar panels, page 5 of translation, last para, note that the first mode switch is off, which equal to the disconnect the connection of the solar panels) and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold (.the CPU detects a solar panel output current, if the current is greater than can be charged the lowest threshold, resuming the connection between the solar panel. Page 6 of translation para 3, Note that second mode switch is on, which equal to the connection of the solar panel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9, to configure the system power device to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold, and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold, as taught by Gao,  in order to improve the efficiency of the solar energy ( page 5 of translation , para 2)
With  regard to claim 20, the combination of Galin and Orr teaches all the limitations of claim 19, but does not teach  the system power device is configured to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold, and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold.
However, Gao teaches the system power device is configured to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold (cpu motherboard detects the electric current that solar panels export ( which equal to the input current of the system power device, because the export of solar panels goes to the system device 420, 104 as shown in Fig. 4 of Adest) , if output current is less than the minimum threshold of solar panels output current, disconnects the connection of solar panels, page 5 of translation, last para, note that the first mode switch is off, which equal to the disconnect the connection of the solar panels) and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold (.the CPU detects a solar panel output current, if the current is greater than can be charged the lowest threshold, resuming the connection between the solar panel. Page 6 of translation para 3, Note that second mode switch is on, which equal to the connection of the solar panel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19, to configure the system power device to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold, and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold, as taught by Gao,  in order to improve the efficiency of the solar energy ( page 5 of translation , para 2)

6. Claims 11, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No US10931104B2, (hereinafter “ Galin”) in view  of Wacker (US6243532B1)
With regard to claim 11, Galin teaches all the limitations of claim 1, but not 
the controller is further configured to: in a third mode, control the switch to alternate between the ON state and the OFF state at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal.
However, Wacker teaches  in a third mode, control the switch ( e.g., 23, Fig. 1) to alternate between the ON state and the OFF state( on or off of 23, Fig. 1) at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal ( 19. 21, Fig. 1) (col 4, line 1-10, The electronic Switch 23 thus Switches the direct Voltage from battery 13 in alternating manner on and off, with a pulse duty factor that is dependent on the result of the comparison between actual value and Set value. The clocked motor direct Voltage as a result thereof is given an average value corresponding to the predetermined Set value. See Fig. 1, the pulse signal sends to the input of 23 with a frequency and duty cycle and claim 5 of Wacker, switching frequency is 20 kHz)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to control the switch to alternate between the ON state and the OFF state at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal  in the third , as taught by Wacker,  in order to set the output voltage of the switching device as a predetermined set value ( see col 4, line 1-10)
With regard to claim 22, Galin teaches all the limitation of claim 12, but not 
in a third mode, controlling the switch to alternate between the ON state and the OFF state at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal.
However, Wacker teaches in a third mode, controlling the switch (e.g., 23, Fig. 1) to alternate between the ON state and the OFF state ( on or off of 23, Fig. 1) at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal ( 19. 21, Fig. 1) (col 4, line 1-10,The electronic Switch 23 thus Switches the direct Voltage from battery 13 in alternating manner on and off, with a pulse duty factor that is dependent on the result of the comparison between actual value and Set value. The clocked motor direct Voltage as a result thereof is given an average value corresponding to the predetermined Set value. See Fig. 1, the pulse signal sends to the input of 23 with a frequency and duty cycle and claim 5 of Wacker, switching frequency is 20 kHz)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to control the switch to alternate between the ON state and the OFF state at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal  in the third , as taught by Wacker,  in order to set the output voltage of the switching device as a predetermined set value ( see col 4, line 1-10)





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claim(s) 1, 6, 9, 12, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adest ( US20120139343A1) 
With regard to claim 1, Adest teaches a system comprising:
a first string portion (101a, 101b, 405a, 405b, Fig. 4) comprising a first group of power sources  ( 101a, 101b, Fig. 4) that are serially connected ( 101a, 101b serially connected through 405a, 405b, Fig. 4);
a second string portion (101c, 101d, 405c, 405d, Fig. 4) connected in series to the first string portion ( see Fig. 4, 101a, 405a, 101b, 405b, 101c, 405c, 101d, 405d are series  connected) , the second string portion comprising:
a plurality of power devices (405c, 405d, Fig. 4) that are serially connected ( 405c, 405d serially connected, Fig. 4) , and
a second group of power sources (101d, 101c, Fig. 4),
wherein each power device of the plurality of power devices comprises:
a first terminal, a second terminal, a third terminal, and a fourth terminal ( T1-T4 see Examiner labeled Fig. 4A) , wherein the first terminal and the second terminal ( e.g., T1, T2, Fig. 4A) are coupled to a respective power source  ( e.g., 101c, 101d, Fig. 4A) of the second group of power sources, and at least one of the third terminal or the fourth terminal ( e.g., T3, T4, Fig. 4A) is coupled to a respective adjacent power device of the plurality of power devices ( adjacent 405 , Fig. 4; see the output of 405c ( T3, T4 labeled in Fig. 4A) is connected to other 405d, 405b, Fig. 4A)
a switch ( e.g., 416, Fig. 4A) coupled between the second terminal and the third terminal;
a communication circuit (e.g., 207, Fig. 4A) configured to receive one or more signals from a device external to the each power device ( see 207 receives signals from 420, 104 at 410 and 412, Fig. 4A, Fig. 4); and
a controller ( e.g., 306, Fig. 4A)configured to operate the each power device ( e.g., 405, Fig. 4A) in a first mode ( 416 in off, Fig. 4A) and in a second mode ( 416 in on , Fig. 4A) based on the one or more signals from the communication circuit ( e.g., 207, Fig.4A) , wherein the controller  ( e.g., 306, Fig. 4A)is further configured to:
in the first mode, disconnect the respective power source of the second group of power sources (e.g., 101d, 101c, Fig. 4)  from the first group of power sources ( e.g., 101 a, 101b, Fig. 4) by controlling the switch( e.g., 416 is off, Fig. 4A) to be in an OFF state, and
in the second mode, connect the respective power source (e.g., 101d, 101c, Fig. 4) of the second group of power sources to the first group of power sources ( e.g., 101a, 101b, Fig. 4)by controlling the switch ( e.g., 416 is on, Fig. 4A) to be in an ON state.

    PNG
    media_image1.png
    466
    711
    media_image1.png
    Greyscale

With regard to claim 6, Adest teaches all the limitations of claim 1, and  Adest further the controller ( e.g., 306, Fig. 4A) is further configured to control the each power device to operate in one of the first mode or the second mode( turn off/on 416, Fig. 4A) based on reception or lack of reception of the one or more signals from the communication circuit ( e.g., 207, Fig. 4A) ( 207 sends a signal 209 to 306 to control the switch 416[0051] ).
With regard to claim 9, Adest teaches all the limitations of claim 1, and Adest further teaches  wherein the device external to the each power device is a system power device comprising a direct current (DC) to alternating current (AC) converter ( e.g., 104 inverter, which is a DC to AC converter Fig.4).
With regard to claim 12, Adest teaches  a method, comprising in a first mode, disconnecting a power source ( e.g., 101a, Fig. 4), connected to a power device ( 405a, Fig. 4) of a plurality of power devices ( e.g., 405a, 405b, Fig. 4), from a first group of power sources ( 101a, 101b, Fig. 4) controlling a switch( e.g. 416 to be off, Fig. 4A) of the power device ( e.g., 405a, Fig. 4, 4A) to be in an OFF state; and
in a second mode, connecting the power source ( e.g., 101a, Fig. 4) to the first group of power sources ( e.g., 101b, 101a, Fig. 4)  by controlling the switch ( e.g., 416 to be on, Fig. 4A) to be in an ON state,
wherein the first group of power sources ( e.g., 101a, 101b, Fig. 4)  are serially connected ( see Fig. 4 , 101,
wherein the plurality of power devices are serially connected ( e.g., 405a, 406a are serially connected, Fig. 4),
wherein the first group of power sources ( e.g., 101a, 101b, Fig. 4) is connected in series to the plurality of power devices( e.g., 405a, 405b, Fig. 4),
wherein the power device comprises a first terminal, a second terminal, a third terminal, and a fourth terminal (T1-T4, see Examiner labeled Fig. 4A of Adest),
wherein the first terminal ( e.g., T1, Fig. 4A)and the second terminal( e.g., T2, Fig. 4A) are coupled to the power source ( e.g., 101a, Fig. 4, Fig. 4A),
wherein at least one of the third terminal or the fourth terminal ( e.g., T3 or T4, Fig. 4A) is coupled to a respective adjacent power device of the plurality of power devices ( T3 of 405a is connected to 405b, Fig. 4, Fig. 4A),
wherein the switch ( e.g., 416, Fig. 4A) is coupled between the second terminal and the third terminal( e.g., T2 and T3, Fig. 4A), and
wherein each power device of the plurality of power devices is connected to a respective power source ( e.g., 405a is connected to 101a, 405b is connected to 101b, Fig. 4A).
With regard to claim 17, Adest teaches all the limitations of claim 12 and further teaches controlling the power device to operate in one of the first mode or the second mode( turn off/on 416, Fig. 4A)  based on reception or lack of reception of one or more signals received from a device external to the power device( e.g., 207, Fig. 4A) ( 207 sends a signal 209 to 306 to control the switch 416[0051] ).
With regard to claim 19, Adest teaches all the limitations of claim 17 and further teaches  the device external to the power device is a system power device comprising a direct current (DC) to alternating current (AC) converter( e.g., 104, Fig.4)..



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claims 2-5, 7, 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adest ( US20120139343A1)  in view of Orr (US20170099031A1)
With regard to claim 2, Adest teaches all the limitations of claim 1, but not the each power device of the plurality of power devices further comprises a second switch coupled between the third terminal and the fourth terminal.
	However, Orr teaches the each power device of the plurality of power devices further comprises a second switch  ( e.g., 220, Fig. 2C) coupled between the third terminal and the fourth terminal ( output terminal of 201 at + and – sign, Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adest, to configure each power device of the plurality of power devices further to comprise a second switch coupled between the third terminal and the fourth terminal. as taught by Orr, in order to configure the connection of the PV panels, so that maintenance and emergency workers are safely protected from the output of the PV panel ([0077] of Orr) or the PV panel can be connected in series with the other panels in the panel string and contributes to the string voltage and current ([0076] of Orr).
With regard to claim 3, the combination of Adest and Orr teaches all the limitations of claim 2.
Adest does not teach the controller is further configured to: in the first mode, bypass the each power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal 
 	However, Orr teaches wherein the controller is further configured to:
in the first mode ( open 230, Fig. 2C) , bypass the each power device by controlling the second switch to be in an ON state ( close 220, Fig. 2C) to connect the third terminal to the fourth terminal ( when 220 is closed the two output terminal +,- of 201 is connected, Fig. 2C) ( see [0077] in the event of open circuit,  210 opens 230, and closes 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to configure in the first mode, bypass the each power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal, as taught by Orr, so that maintenance and emergency workers are safely protected from the output of the PV panel  ([0077] of Orr)
With regard to claim 4, the combination of Adest and Orr teaches all the limitations of claim 2.
Adest does not teach in the second mode, connect a voltage provided by the respective power source of the second group of power sources to the first group of power sources by controlling the second switch to be in an OFF state.
However, Orr teaches in the second mode (e.g., 230 is closed, Fig. 2C [0076]), connect a voltage provided by the respective power source of the second group of power sources to the first group of power sources by controlling the second switch (e.g., 220, Fig. 2C)to be in an OFF state ( e.g., 220 is open, Fig. 2C) ( [0076] when pv 111 is illuminated 220 is open and 230 is closed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to configure in the second mode, connect a voltage provided by the respective power source of the second group of power sources to the first group of power sources by controlling the second switch to be in an OFF state, as taught by Orr  so that the PV panel can be connected in series with the other panels in the panel string and contributes to the string voltage and current ([0076] of Orr).
With regard to Claim 5. Adest teaches all the limitations of claim 1, but not wherein the each power device of the plurality of power devices further comprises a sensor configured to sense an electrical parameter on at least one terminal of the each power device, and wherein the controller is further configured to control the switch based on the electrical parameter sensed by the sensor.
However, Orr teaches wherein the each power device of the plurality of power devices further comprises a sensor ( e.g., 240, Fig. 2C)configured to sense an electrical parameter ( e.g., 240 sense the current) on at least one terminal  ( see 240 sense at Vout- terminal, Fig. 2C) of the each power device, and wherein the controller ( e.g. 210, Fig. 2C)  is further configured to control the switch ( e.g., 230, Fig. 2C) based on the electrical parameter sensed by the sensor ( [0077] control the switch 230 based on current sensed by 240, Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure each power device of the plurality of power devices further to comprise a sensor configured to sense an electrical parameter on at least one terminal of the each power device, and wherein the controller is further configured to control the switch based on the electrical parameter sensed by the sensor., as taught by Orr,  in order to sense fault or loss of current through the sensor, control the switch so that the maintenance and emergency workers are safely protected from the output of the PV panel ([0077] of Orr) 
With regard to claim 7, Adest teaches all the limitations of claim 1, but not explicitly teaches wherein the one or more signals comprise at least one of an enable signal or a disable signal .
However, Orr teaches the one or more signals comprise at least one of an enable signal or a disable signal( see claim 12 of Orr, a communication module, operatively coupled to the controller, to receive a disconnect command, Claim 14 of Orr, the disconnect command from the grid sensor)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the one or more signals to  comprise at least one of an enable signal or a disable signal, as taught by Orr,  in order to automatically control the switch device when a fault or unwanted condition happens [0005])
With regard to claim 13, Adest teaches all the limitations of claim 12 but not wherein the power device further comprises a second switch coupled between the third terminal and the fourth terminal.
However, Orr teaches the power device further comprises a second switch  ( e.g., 220, Fig. 2C) coupled between the third terminal and the fourth terminal ( output terminal of 201 at + and – sign, Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adest, to configure comprise a second switch coupled between the third terminal and the fourth terminal. as taught by Orr, in order  to configure the connection of the PV panels , so that maintenance and emergency workers are safely protected from the output of the PV panel ([0077] of Orr) or the PV panel can be connected in series with the other panels in the panel string and contributes to the string voltage and current ([0076] of Orr).
With regard to claim 14, the combination of Adest and Orr teaches all the limitations of claim 13. 
Adest does not teach in the first mode, bypassing the power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal.
However, Orr teaches wherein the controller is further configured to:
in the first mode ( open 230, Fig. 2C) , bypassing the power device by controlling the second switch to be in an ON state ( close 220, Fig. 2C) to connect the third terminal to the fourth terminal ( when 220 is closed the output terminal of 201 is connected, Fig. 2C) ( see [0077] in the event of open circuit,  210 opens 230, and close 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13, to configure in the first mode, bypass the each power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal, as taught by Orr, in order to maintenance and emergency workers are safely protected from the output of the PV panel  ([0077] of Orr)
With regard to claim 15, the combination of Adest and Orr teaches all the limitations of claim 13.
Adest does not teach in the second mode, connecting a voltage provided by the power source to the first group of power sources by controlling the second switch to be in the OFF state.
However, Orr teaches wherein the controller is further configured to:
in the first mode ( open 230, Fig. 2C) , bypassing the power device by controlling the second switch to be in an ON state ( close 220, Fig. 2C) to connect the third terminal to the fourth terminal ( when 220 is closed the output terminal of 201 is connected, Fig. 2C) ( see [0077] in the event of open circuit,  210 opens 230, and close 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13, to configure in the first mode, bypass the each power device by controlling the second switch to be in an ON state to connect the third terminal to the fourth terminal, as taught by Orr, in order to maintenance and emergency workers are safely protected from the output of the PV panel  ([0077] of Orr)
With regard to claim 16, Adest teaches all the limitation of claim 12, but not
sensing, using a sensor, an electrical parameter on at least one terminal of the power device, and controlling the switch based on the electrical parameter sensed by the sensor.
However, Orr teaches sensing, using a sensor( e.g., 240, Fig. 2C), an electrical parameter on at least one terminal of the power device( see 240 sense at Vout- terminal, Fig. 2C), and controlling the switch based on the electrical parameter sensed by the sensor( [0077] control the switch 230 based on current sensed by 240, Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to sense, using a sensor, an electrical parameter on at least one terminal of the power device, and controlling the switch based on the electrical parameter sensed by the sensor, as taught by Orr,  in order to sense fault or loss of current through the sensor, control the switch so that the maintenance and emergency workers are safely protected from the output of the PV panel ([0077] of Orr) 
With regard to claim 18, Adest teaches all the limitations of claim 17, but not explicitly teaches wherein the one or more signals comprise at least one of an enable signal or a disable signal 
However, Orr teaches the one or more signals comprise at least one of an enable signal or a disable signal ( see claim 12 of Orr, a communication module, operatively coupled to the controller, to receive a disconnect command, Claim 14 of Orr, the disconnect command from the grid sensor)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to  configure the one or more signals to  comprise at least one of an enable signal or a disable signal, as taught by Orr,  in order to automatically control the switch device when a fault or unwanted condition happens [0005])

9. Claims 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adest ( US20120139343A1)  in view of Robbins (US 20160164457 A1)
With regard to claim 8, Adest teaches all the limitations of claim 1, Adest further teaches  the each power device of the plurality of power devices further comprises a second switch ( e.g., 414, Fig. 4A) coupled between the first terminal ( e.g., T1, Fig. 4A) and the second terminal ( e.g., T2, Fig. 4A), wherein the controller is further configured to: in a third mode, reduce voltage across the respective power source of the second group of power sources ( 414 in Fig. 4A is bypass diode[0051], when it turns on, the respective 101 connects to 405 is bypassed) by controlling the second switch ( e.g., 414, Fig. 4A) to be in an ON state to connect the first terminal ( e.g., T1, Fig. 4A) to the second terminal ( T2, Fig. 4A).
	Adest does not teach the controller to control the second switch to be an ON state.
	However, Robbins teaches the controller ( e.g., 30, Fig. 2) to control the second switch ( 29, Fig. 2) to be an ON state ([0033]When one of the PV segments 27 is shaded, it's short-circuit output current (ISC) is reduced. When ISC is less than the string current (ISTRING) the bypass diode 28 becomes forward biased, making a positive voltage across the control circuit's inputs, and in response the control circuit 30 closes the switch 29., when switch 29 is closes, it is turned on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to use the controller to control the second switch to be an ON state, as taught by Robbins,  in order to use the active bypass structure to replace the passive diode bypass structure to reduce the heat dissipation ([0034] of Robbins) and avoid relatively high failure rates[0033] of Robbins)
With regard to claim 21, Adest teaches all the limitations of claim 12, Adest further teaches the power device further comprises a second switch ( e.g., 414, Fig. 4A) coupled between the first terminal ( e.g., T1, Fig. 4A) and the second terminal ( e.g., T2, Fig. 4A), wherein the method further comprising:
in a third mode, reducing voltage across the power source ( 414 in Fig. 4A is bypass diode[0051], when it turns on, the respective 101 connects to 405 is bypassed) by the second switch ( e.g., 414, Fig. 4A) to be in an ON state to connect the first terminal ( e.g., T1, Fig. 4A) to the second terminal (T2, Fig. 4A).
Adest does not teach the control the second switch to be an ON state.
	However, Robbins teaches control the second switch ( 29, Fig. 2) to be an ON state ([0033]When one of the PV segments 27 is shaded, it's short-circuit output current (ISC) is reduced. When ISC is less than the string current (ISTRING) the bypass diode 28 becomes forward biased, making a positive voltage across the control circuit's inputs, and in response the control circuit 30 closes the switch 29., when switch 29 is closes, it is turned on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to control the second switch to be an ON state, as taught by Robbins, in order to use the active bypass structure to replace the passive diode bypass structure to reduce the heat dissipation ([0034] of Robbins) and avoid relatively high failure rates ([0033] of Robbins)

10. Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adest ( US20120139343A1)  in view of Gao(CN105490372A) 
With  regard to claim 10, Adest teaches all the limitations of claim 9, Adest does not teach  the system power device is configured to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold, and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold.( Note that this limitation is not disclosed in the specification of parent application 15980,837, therefore the priority date of this limitation is 1/21/2021 as the final date of current application)
However, Gao teaches the system power device is configured to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold (cpu motherboard detects the electric current that solar panels export ( which equal to the input current of the system power device, because the export of solar panels goes to the system device 420, 104 as shown in Fig. 4 of Adest) , if output current is less than the minimum threshold of solar panels output current, disconnects the connection of solar panels, page 5 of translation, last para, note that the first mode switch is off, which equal to the disconnect the connection of the solar panels) and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold (.the CPU detects a solar panel output current, if the current is greater than can be charged the lowest threshold, resuming the connection between the solar panel. Page 6 of translation para 3, Note that second mode switch is on, which equal to the connection of the solar panel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9, to configure the system power device to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold, and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold, as taught by Gao,  in order to improve the efficiency of the solar energy ( page 5 of translation , para 2)
With regard to claim 20, Adest teaches all the limitations of claim 19, Adest does not teach  the system power device is configured to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold, and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold.
However, Gao teaches the system power device is configured to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold (cpu motherboard detects the electric current that solar panels export ( which equal to the input current of the system power device, because the export of solar panels goes to the system device 420, 104 as shown in Fig. 4 of Adest) , if output current is less than the minimum threshold of solar panels output current, disconnects the connection of solar panels, page 5 of translation, last para, note that the first mode switch is off, which equal to the disconnect the connection of the solar panels) and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold (.the CPU detects a solar panel output current, if the current is greater than can be charged the lowest threshold, resuming the connection between the solar panel. Page 6 of translation para 3, Note that second mode switch is on, which equal to the connection of the solar panel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19, to configure the system power device to signal the plurality of power devices to operate in the first mode based on an input current to the system power device being below a threshold, and to signal the plurality of power devices to operate in the second mode based on the input current to the system power device being above the threshold, as taught by Gao,  in order to improve the efficiency of the solar energy ( page 5 of translation , para 2)


11. Claims 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adest ( US20120139343A1)  in view  of Wacker (US6243532B1)
With regard to claim 11, Adest teaches all the limitations of claim 1, but not 
the controller is further configured to: in a third mode, control the switch to alternate between the ON state and the OFF state at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal.
However, Wacker teaches  in a third mode, control the switch ( e.g., 23, Fig. 1) to alternate between the ON state and the OFF state( on or off of 23, Fig. 1) at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal ( 19. 21, Fig. 1) (col 4, line 1-10, The electronic Switch 23 thus Switches the direct Voltage from battery 13 in alternating manner on and off, with a pulse duty factor that is dependent on the result of the comparison between actual value and Set value. The clocked motor direct Voltage as a result thereof is given an average value corresponding to the predetermined Set value. See Fig. 1, the pulse signal sends to the input of 23 with a frequency and duty cycle and claim 5 of Wacker, switching frequency is 20 kHz)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to control the switch to alternate between the ON state and the OFF state at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal  in the third , as taught by Wacker,  in order to set the output voltage of the switching device as a predetermined set value ( see col 4, line 1-10)
With regard to claim 22, Adest teaches all the limitation of claim 12, but not 
in a third mode, controlling the switch to alternate between the ON state and the OFF state at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal.
However, Wacker teaches in a third mode, controlling the switch (e.g., 23, Fig. 1) to alternate between the ON state and the OFF state ( on or off of 23, Fig. 1) at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal ( 19. 21, Fig. 1) (col 4, line 1-10,The electronic Switch 23 thus Switches the direct Voltage from battery 13 in alternating manner on and off, with a pulse duty factor that is dependent on the result of the comparison between actual value and Set value. The clocked motor direct Voltage as a result thereof is given an average value corresponding to the predetermined Set value. See Fig. 1, the pulse signal sends to the input of 23 with a frequency and duty cycle and claim 5 of Wacker, switching frequency is 20 kHz)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to control the switch to alternate between the ON state and the OFF state at a duty cycle and frequency to provide an average direct current (DC) voltage between the third terminal and the fourth terminal  in the third , as taught by Wacker,  in order to set the output voltage of the switching device as a predetermined set value ( see col 4, line 1-10)

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt (US20120194003A1) teaches about a bypass and protection circuit for solar module
Glerskov (EP2144354A1) teaches output voltage that is ideally a DC voltage equal to the average value of the rectangular waveform
Laschinski (US 20130335861 A1) teaches about a power switch device with two switches
Weir (US 20110273152 A1)  teaches about An output ripple voltage average amplitude of a switch mode DC-DC converter is dynamically maintained
Egiziano (US20100265747A1) teaches about a dc-dc converter that provides for an output average voltage less than the input dc voltage by varying the duty cycle of a switch connecting the input to the output, i.e. the ratio between the time during which the switch is closed and the period of the periodic signal controlling the switch) in each half cycle of the frequency of the line 2 thanks to the control circuit 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836